Case 8:20-cv-00043-SB-ADS Document 192-21 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3899




  Summary Judgment Ex. 44
     Case 8:20-cv-00043-SB-ADS Document 192-21 Filed 05/14/21 Page 2 of 4 Page ID
                                      #:3900



 1                              Declaration of Jordan Sowinski
 2         I, Jordan Sowinski, pursuant to 28 U.S.C. § 1746, hereby declare and state as
 3   follows:
 4
           1.     I am over the age of eighteen and reside in Woodbridge, New Jersey.
 5
           2.     I have personal knowledge of the following facts, which I could and
 6
     would testify to if I were called to testify as a witness.
 7
           3.     I graduated from college in May 2014. Before then, I took out several
 8
     student loans to pay for my education.
 9
           4.     Around October 2015, I received something in the mail telling me that
10
     I could apply for student loan forgiveness. The marketing material I received in the
11
     mail had my student loan balance, a case number, and a phone number to call to
12
     discuss applying for student loan forgiveness. Shortly after receiving the mailer, I
13

14
     called the phone number.

15
           5.     During our initial phone conversation, I spoke with a representative of

16   DocuPrep Center. I felt comfortable speaking with him because he already had
17   information about my student loans, including my loan balance, leading me to
18   think that his company was legitimate. The representative told me that DocuPrep
19   Center would prepare certain forms, including applications to consolidate my loans
20   and to enroll me in a loan forgiveness program, and would send them to the
21   Department of Education to process. The representative said that the Department
22   of Education would take over my loans, relieving me from paying my student
23   loans through my servicer, FedLoan servicing.
24
           6.     Over the next week, the sales representative and I spoke
25
     approximately three times. He told me that DocuPrep Center would handle the
26
     consolidation of my loans and that I wouldn’t have to do anything. The
27
     representative told me that he checked his system and that I had been “pre-
28




                                                 1
     Case 8:20-cv-00043-SB-ADS Document 192-21 Filed 05/14/21 Page 3 of 4 Page ID
                                      #:3901



 1   approved” for a consolidation. He also guaranteed that the interest rates and
 2   monthly payments on my loans would be lowered through the consolidation.
 3          7.        I had hesitations about applying for the consolidation and student loan
 4
     forgiveness. During each conversation, the representative was increasingly pushy.
 5
     He told me that this would be good for me, so let’s go ahead and do it. He also told
 6
     me that once my student loans were consolidated, I would be getting a lower
 7
     interest rate.
 8
            8.        On October 7, 2015, I told the representative I was ready to go ahead
 9
     and consolidate my student loans with Docuprep Center. He told me that I would
10
     have to pay a fee of $699. I was confused because I didn’t remember him ever
11
     mentioning a fee before I agreed to enroll and because I thought a government
12
     service shouldn’t cost money. Ultimately, I agreed to pay the fee and sign
13

14
     DocuPrep Center’s contract, because I believed that the interest savings I would

15
     receive were going to be more than $700. A true and correct copy the DocuPrep

16   Center contract that I signed electronically is attached hereto as Exhibit A.
17          9.        Shortly after signing the contract, the DocuPrep Center representative
18   called me and told me that he had received the signed contract. He then asked me
19   how I was going to pay the $699 fee and I gave him my payment information over
20   the phone.
21          10.       On October 8, 2015, I received a copy of the signed contract via
22   email. I then learned for the first time that my student loan servicer would be
23   approving my application for a consolidation. Around that time, I also learned that
24
     my new interest rate would be an average of all my interest rates and that my
25
     student loans weren’t going to have a lower interest rate. I realized then that the
26
     representative’s promise that I would receive a lower interest rate was false.
27
            11.       I then decided to cancel. Over the next ten days, I repeatedly called
28
     DocuPrep and sent emails to the representative to cancel my contract and refund

                                                   2
Case 8:20-cv-00043-SB-ADS Document 192-21 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3902
